10 N.Y.3d 806 (2008)
In the Matter of SUFFOLK REGIONAL OFF-TRACK BETTING CORPORATION, Respondent-Appellant,
v.
NEW YORK STATE RACING AND WAGERING BOARD, et al., Appellants-Respondents. (And Four Other Related Proceedings.)
Court of Appeals of the State of New York.
Submitted February 19, 2008.
Decided March 25, 2008.
Motion by the Monticello Harness Horsemen's Association for leave to file a brief amicus curiae on the motions for leave to appeal herein granted and the brief is accepted as filed.